Citation Nr: 1208591	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-39 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  The service department has also verified that he served on active duty for training (ACDUTRA) in June 1971 and July 1972. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In September 2008 and October 2010, the Board remanded the case for further development, and it now returns to the Board for further appellate action. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand: to issue corrective VCAA notice and to ensure compliance with the Board's October 2010 remand orders.

Although cognizant of the delay that will result from another remand in this case, the Board's review of the evidence received since the last remand reflects that the VA opinion obtained did not comply with the Board's orders at that time.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board observes that the Veteran originally filed a claim for service connection for PTSD due to combat-related experiences during service.  In October 2010, the Board remanded the appeal so that a VA examination could be performed to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The April 2011 VA examiner diagnosed Major Depressive Disorder, which he opined was due to occupational difficulties and not related to in any way to active military service or to alcohol, illegal substances, or medical disorder.  Contemplation of a relationship between the acquired psychiatric disorder and the service-connected disabilities as well as a complete rationale for any opinion advanced was required by the October 2010 remand orders.  The April 2011 VA examiner failed to provide a rationale for the opinion, particularly with regard to why the current acquired psychiatric disorder was not associated with the Veteran's medical disorders.  

Further, the Board notes multiple VA and private treatment records that state that the Veteran has an acquired psychiatric disorder, which has been assigned various diagnoses, due to a medical disorder.  This association is present in treatment records beginning in 1982 and is noted recurrently throughout the record.  In many instances, the mental health professional has emphasized the Veteran's nonservice-connected neck and spine disorders as impacting the Veteran's mental health.  However, an August 2008 VA treatment record merely cites medical problems and refers to the VA problem list.  According to the problem list, the Veteran has a multitude of medical disorders, of which a left ankle fracture, peripheral neuropathy, and diabetes mellitus are all service-connected.  The Board sees nothing in the record that readily supports the conclusion that the Veteran's mental health symptoms are not at least aggravated if not caused by his service-connected medical disorders.  See 38 C.F.R. § 3.310 (2011).  In light of the above facts, the Board remands the appeal so that another VA psychiatric examination may be scheduled and an opinion obtained that specifically addresses service connection on a secondary basis.

Further, as there is a question of secondary service connection, the Board finds that the Veteran should be notified of the evidentiary requirements of a secondary service connection claim, to include notice in accordance with 38 C.F.R. § 3.310  and Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice of the evidence required to substantiate a claim for secondary service connection, i.e., that the Veteran's claimed acquired psychiatric disorder was incurred or aggravated beyond its normal progression as a result of his service-connected disabilities, in accordance with Allen.

2. The Veteran should be afforded another VA psychiatric examination to assess the nature and etiology of any currently diagnosed acquired psychiatric disorder.  All indicated studies should be performed, to include psychological testing if appropriate, and all findings should be reported in detail.  The Veteran's claims files, including a copy of this remand, must be made available to and reviewed by the examiner.  Once the file has been reviewed and the Veteran evaluated, the examiner should opine as to the following: 

Is it at least as likely as not that the Veteran's acquired psychiatric disorder, regardless of diagnosis, is proximately due to or increased in severity beyond its normal progression by his service-connected disabilities?  The previous VA psychiatric evaluations currently of record, as well as private psychiatric evaluations, the Veteran's history, and any other pertinent clinical findings of record, must be taken into account and discussed. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claim for service connection for an acquired psychiatric disorder should be readjudicated.  If any benefit sought is not resolved to the appellant's satisfaction, the appellant and her attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


